Citation Nr: 0737835	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  03-29 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a higher initial evaluation for muscle 
injury of the right lower anterior leg, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased rating for residuals 
postoperative scar of the right lower leg, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
September 1949.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of November 2002 and June 
2003 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama, which 
continued the 10 percent rating for the veteran's residuals 
postoperative scar, right lower leg and granted service 
connection and assigned a 10 percent evaluation for muscle 
injury of the right lower anterior leg with loss of function 
due to pain.  The Board notes that in an April 2007 rating 
decision, the RO also granted service connection for 
neuropathy of the small branches of the superficial anterior 
tibialis nerve, status post muscle injury of the right lower 
anterior leg and assigned a separate 10 percent evaluation, 
effective May 6, 2002.  The veteran has not appealed that 
action.

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in October 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder.

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in October 2007.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1.  The veteran's muscle injury right lower anterior leg is 
manifested by constant pain, difficulty weight bearing, and 
tenderness in the distal fibula, which does not approximate 
more than a moderate muscle injury.

2.  Residuals post operative scar, right lower leg, is 
manifested by a deep, well-healed scar in the lateral aspect 
of the right lower extremity, 5 1/2 cm. long and 8 mm. in 
diameter, which is not raised and not tender, but has 
tenderness below the scar with palpation.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for muscle injury of the right lower anterior leg are 
not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. Part 4, §§ 4.3, 4.7, 4.56, 4.73, 
Diagnostic Codes 5399-5312 (2007).

2.  The schedular criteria for a rating in excess of 10 
percent for residuals, post operative scar, right lower leg 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804 and 7805 
(2002 & 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records show that the veteran 
was seen on May 17, 1947, for complaints of pain and swelling 
in the right leg.  The treatment notes indicate that seven 
days prior, he cut the lateral side of his right leg (lower 
1/3) on a tin plate, which may have been dirty.  The veteran 
removed the fragment of tin and was treated at the hospital 
where the wound was sutured.  Subsequent to receiving the 
sutures, the veteran experienced swelling and pain in the 
leg, especially when lying down.  On physical examination, 
the veteran's right leg was swollen, with a wound over the 
lower 1/3 about 2 cm. in length, which was swollen and 
tender.  There was no discharge.  Notes from May 28, 1947 
indicate that the veteran's wound infection had subsided with 
minimal residual with therapy of hot packs, penicillin, etc., 
and that it was healed at that time.  An X-ray of the right 
lower leg taken in September 1947 showed evidence of a minute 
overgrowth of bone in the fibula noted as probably osteoma.  
No definite foreign body noted.  On physical examination in 
January 1948, the veteran was noted to have a healed 
laceration of the right anterior tibial region with some 
swelling.  

On VA examination in July 1950, the veteran was found to have 
a post operative scar, measuring 1.5 inches, over the lower 
right leg, depressed, adherent to Muscle Group XII, and 
residual muscle hernia.

An August 1950 rating decision granted service connection for 
a postoperative cicatrix of the right lower leg, adherent 
depressed with small muscle hernia, and assigned a disability 
evaluation of 10 percent, effective September 22, 1949.  
Surgical repair of the musculature of the right leg was 
performed in May 1972.  An October 1972 rating decision 
assigned a temporary 100 percent rating for post-surgical 
convalescence from May 8, 1972 pursuant to 38 C.F.R. § 4.30.  
A 10 percent disability evaluation was resumed from August 1, 
1972, using Diagnostic Code 7804, for post-operative 
residuals small muscle hernia, right lower leg.  The veteran 
has appealed the November 2002 rating decision that continued 
a 10 percent evaluation under Diagnostic Code 7804.  The 10 
percent rating has been in effect since 1949 and is now 
protected.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. 
§ 3.951(b) (2007).  In addition, the veteran has appealed the 
June 2003 rating decision that granted service connection and 
assigned a separate 10 percent rating, under Diagnostic Code 
5312, for muscle injury of the right lower anterior leg with 
loss of function due to pain, effective from May 6, 2002.  As 
noted above, the veteran did not appeal the April 2007 rating 
decision that granted service connection and assigned a 10 
percent rating for neuropathy of the small branches of the 
superficial anterior tibialis nerve. 

The veteran's claim for increase was filed in May 2002.  The 
criteria for evaluation of scars was revised, effective 
August 30, 2002.  The current, protected 10 percent rating 
under Diagnostic Code 7804, for a superficial scar that is 
painful on examination, is the maximum rating for this 
diagnostic code under either the former or the current rating 
criteria.  Therefore, a higher rating is not available under 
this diagnostic code.  The Board will consider whether a 
separate, compensable evaluation may be assigned using 
another diagnostic code for scar disability, under either the 
former or the current rating criteria.


Under the former rating criteria, scars were evaluated under 
Diagnostic Codes 7800 through 7805.  Diagnostic Codes 7800 
(scars, disfiguring, head, face, or neck), 7801 (scars, 
burns, third degree), or 7802 (scars, burns, second degree) 
do not provide a basis for assignment of a separate 
evaluation for the scar in question, as it is not a burn scar 
and is not on the head, face, or neck.  Diagnostic Code 7803 
provided a 10 percent rating for scars that are superficial, 
poorly nourished, with repeated ulceration.  None of the 
reports of examination or treatment, however, show that the 
scar had repeated ulceration.  Consequently, the Board 
concludes that a separate rating under former Diagnostic Code 
7803 is not appropriate.  Both current and former Diagnostic 
Code 7805 provide for rating other scars on the basis of 
limitation of function of the part affected.  This diagnostic 
code is discussed below.

The rating criteria for scars that became effective in August 
2002 again provide ratings for scars using Diagnostic Codes 
7800 through 7805.  Again, Diagnostic Code 7800 is not 
applicable, as it provides criteria for evaluation of 
disfigurement of the head, face, or neck.  

Diagnostic Code 7801 evaluates scars other than the head, 
face, or neck, that are deep or that cause limited motion, 
based on the size of the scar or scars.  Under this 
diagnostic code, a deep scar is defined as one associated 
with underlying soft tissue damage.  A 10 percent rating is 
assigned for area or areas exceeding six square inches (39 
sq. cm.), and higher ratings are provided for scars covering 
a greater area.  In this case, on VA examination in February 
2003, a 1 cm. x 4 cm. scar on the right anterior lower leg 
was described as not superficial, moderately deep, with some 
underlying soft tissue damage.  Consequently, the Board 
concludes that the veteran's scar is more properly 
characterized as a deep scar, ratable using Diagnostic Code 
7801, rather than as a superficial scar, ratable using 
Diagnostic Code 7802.  Therefore, current Diagnostic Code 
7802 will not be discussed any further.  Considering the 
criteria for Diagnostic Code 7801, the Board notes that the 
scar was described on VA examination in November 2004 as 5 1/2 
cm. long and 8 mm. in diameter.  Treatment records from W. 
Sims, MD, from March 2003 note a 5-inch scar beginning 
approximately 2 inches above the ankle, but do not describe 
the width of the scar.  Based on these descriptions, the 
Board concludes that the area of the scar is much less than 
the 39 square centimeters needed for consideration of a 
compensable rating under this diagnostic code.  

Both current and former Diagnostic Code 7805 provide for 
rating a scar on the basis of limitation of function of the 
affected part, which is the lower leg in this case.  On VA 
examination in February 2003, the examiner specifically noted 
that there was no limitation of motion associated with the 
scar.  Thus, while VA treatment records in October 2002 note 
that dorsiflexion was markedly restricted and plantar flexion 
was slightly restricted in the right lower extremity, the 
Board concludes that a separate, compensable rating using 
either current or former Diagnostic Code 7805 is not 
supported by the evidence.  

The Board will next address the disability due to muscle 
injury, which is rated using Diagnostic Code 5312 for Muscle 
Group XII.  The current 10 percent rating is for moderate 
muscle injury.  This diagnostic code provides a 20 percent 
rating for moderately severe muscle injury and a 30 percent 
rating for severe muscle injury.  Muscle Group XII involves 
the anterior muscles of the leg, specifically the 
(1) tibialis anterior, (2) extensor digitorum longus, (3) 
extensor hallucis longus, and (4) peroneus tertius.  In this 
case, the report of VA examination in February 2003 indicates 
that the muscle involved is the extensor digitorum longus, 
the function of which is extension of the toes, pursuant to 
this diagnostic code.  

The characteristics of each level of muscle disability are 
enumerated in 38 C.F.R. § 4.56.  Moderately severe disability 
of muscles, 38 C.F.R. § 4.56(d)(3), is associated with the 
following type of injury: Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
There would be service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  There would also be record of consistent complaint 
of cardinal signs and symptoms of muscle disability, as 
defined in 38 C.F.R. § 4.56(c) and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings would include entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  There would be indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side would demonstrate positive 
evidence of impairment.  

Severe disability of muscles, 38 C.F.R. § 4.56(d)(4), is 
associated with the following type of injury: through and 
through or deep penetrating wound due to high velocity 
missile, or large or multiple low-velocity missiles, or with 
shattering bone fracture or open communicated fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding or scarring.  Service 
department record or other evidence would show 
hospitalization for a prolonged period for treatment of 
wound.  There would be record of consistent complaint of 
cardinal signs and symptoms of muscle disability, as defined 
in 38 C.F.R. § 4.56(c), worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings would include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  Muscle would swell and 
harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side would indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  (A) X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrumor vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  

The Board finds that the veteran's muscle injury of the right 
lower anterior leg approximates no more than a moderate 
muscle disability under 38 C.F.R. § 4.56.  Competent medical 
evidence of record showed complaints of right leg pain, 
difficulty weight bearing, occasional swelling of the leg, 
and on examination in February 2003, fatigue, and inability 
to move the lower right leg.  Evidence of loss of deep fascia 
on palpation, loss of muscle substance and function, or loss 
of normal firm resistance of muscles is not shown.  In this 
regard, the Board notes that on examination in February 2003, 
the examiner noted that muscle strength in the veteran's 
right leg was diminished and that function of the leg was 
limited due to muscle pain.  However, in the same report, he 
indicated that there was no evidence of muscle herniation and 
no loss of muscle function.  In addition, on VA examination 
in November 2004, there was no indication of any loss of 
muscle substance and function, and the examiner noted that 
the veteran's "moderately debilitating" pain was mostly 
neuropathic and probably due to a nerve injury at the time of 
his laceration.  Furthermore, on VA examination in March 
2007, there was no muscle atrophy present and no abnormal 
muscle tone or bulk.  The Board also notes that besides the 
findings from the February 2003 examination, there is no 
evidence of impairment of strength and endurance.  In fact, 
VA examination reports dated November 2004 and March 2007 
showed findings of full muscle strength and function as well 
as normal ankle range of motion.

An evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  After 
considering the rating criteria and the effects of the pain, 
weakness, limitation of function, and fatigability, as 
described in the records of examination and treatment, the 
Board concludes that the disabling effects of the pain alone 
do not meet or more nearly approximate the criteria for a 
rating in excess of 10 percent during this time period under 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.56, 4.59 4.73, 
Diagnostic Code 5312 (2005); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this regard, the Board notes that besides the 
February 2003 VA examination report, there is no indication 
in the record of the veteran having any impairment in 
function due to pain and fatigue, and in June 2006, he 
reported that his pain was managed well with Tylenol with 
codeine.

As the veteran has not appealed the assignment of a separate 
10 percent disability evaluation for neuropathy, the Board 
will not discuss the evaluation of the service-connected 
neuropathy.

Extraschedular Ratings

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R § 
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities is made.  The governing 
norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2007).

In this case, the Schedule is not inadequate.  Higher ratings 
are available under the Schedule for the veteran's service- 
connected right leg muscle injury disability.  But, as 
discussed above, the presence of findings meeting the 
schedular criteria for an increased rating has not been 
shown.  In addition, it has not been shown that the service-
connected right leg disability due to scarring or muscle 
injury, alone, has required frequent periods of 
hospitalization or produced marked interference with the 
veteran's employment.  For these reasons, the assignment of 
an extraschedular rating for the veteran's right leg 
disability is not warranted.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In July 2002 and July 2006 letters, the RO informed the 
veteran of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The July 2002 letter was provided before the rating 
decisions that are the subject of this appeal.  Although it 
did not specifically inform the veteran that he should submit 
any pertinent evidence in his possession, it informed him of 
the evidence that would be pertinent and that he should 
submit such evidence or provide the RO with the information 
and any authorization necessary for the RO to obtain the 
evidence on his behalf.  Therefore, he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  

The Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) (evidence must be received by the Secretary within 
one year from the date notice is sent).  The veteran was 
provided the specific notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) as early as March 2006.  

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claims.  The Board is also unaware 
of any such outstanding evidence.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  In 
sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claims by the 
originating agency were not prejudicial to the veteran.


ORDER

A rating in excess of 10 percent for muscle injury of the 
right lower anterior leg is denied.

A rating in excess of 10 percent for residuals, post 
operative scar, right lower leg is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


